In an action for brokerage commissions, defendant Maggi appeals from a judgment insofar as it is against him and in favor of plaintiff and from so much of an order as denies his motion to set aside the verdict, for a dismissal of the complaint or for a new trial. Judgment and order insofar as appealed from, unanimously affirmed, with costs. The judgment is supported by the proof, and any variance between the pleading and the proof may be disregarded as immaterial. (Civ. Prac. Act, § 434; cf. Thorne Neale & Go. v. New York So. Coal Term. Gorp., 270 App. Div. 816, affd. 295 N. Y. 977, and Slotnick v. Klein, 280 App. Div. 984.) Present — Nolan, P. J., Adel, Wenzel, MacCrate and Beldock, JJ.